DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on March 31, 2021.
Claims 34-53 are pending.
Claims 34-37, 39-44, 47-48, 50-51, and 53 are rejected.
Claims 38, 45-46, 49, and 52 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments, see pg. 13, filed March 31, 2021, with respect to objection to the title of the Application have been fully considered and are persuasive.  The objection to the title of the Application has been withdrawn. 

Applicant's arguments, see pg. 15-16, filed March 31, 2021, with respect to prior art rejection of claims 34-37, 39-44, 47-48, 50-51, and 53 have been fully considered but they are not persuasive.
A. Applicant’s argument that Park does not disclose the claim limitation “receiving M second radio resource reconfiguration messages, wherein each second radio resource reconfiguration message of the M second radio resource reconfiguration messages comprises a respective second handover command, each second handover command instructs a respective second UE corresponding to the respective second handover command to hand over from the first network device to a third network device, M is an integer greater than 1” is not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., M second radio resource reconfiguration messages are of a particular type and cannot be an indication including lists of UEs which can be handed over a target eNB) are not recited in the rejected claim(s). There is nothing in the claim specifying the formats of the M second radio resource reconfiguration messages to distinguish them from Park’s indication including lists of UEs. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, Park does disclose the claim limitation “receiving M second radio resource reconfiguration messages, wherein each second radio resource reconfiguration message of the M 
Park discloses mobile relay node, which has a UE element, receiving an indication including lists of UEs which are decided, by the source DeNB, to be handed over to the target eNB C (see steps 212-222 in FIG. 13 and ¶¶ 59, 129-30). In response, mobile relay node transmits RRC connection reconfiguration messages to UEs on the lists of UEs that can be handed over to the target eNB C (see step 230 in FIG. 13 and ¶ 133), where the RRC connection reconfiguration message indicates to the UEs to perform handover to the target eNB C (see ¶ 133). Here, the lists of UEs received by mobile relay node can be construed as “M second radio resource reconfiguration messages, wherein each second radio resource reconfiguration message of the M second radio resource reconfiguration messages comprises a respective second handover command, each second handover command instructs a respective second UE corresponding to the respective second handover command to hand over from the first network device to a third network device, M is an integer greater than 1.” 
First, the lists of UEs instruct respective UEs to hand over to the target eNB C (“a respective second handover command, each second handover command instructs a respective second UE corresponding to the respective second handover command to hand over from the first network device to a third network device” as recited in the claim). The lists of UEs include UEs which are decided, by the source DeNB, to be handed over to the target eNB C (see ¶¶ 59, 129-30). Once mobile relay node receives the lists of UEs, it transmits RRC connection reconfiguration messages to the UEs on the lists of UEs so that the UEs can perform handover to 
Second, the inclusion of UEs in the lists of UEs corresponds to M second radio resource reconfiguration messages (as recited in the claim). The inclusion of a UE causes the UE to perform handover to the target eNB C (see ¶ 133), which is a radio resource reconfiguration. This means the inclusion of each UE in the lists of UEs corresponds to each radio resource reconfiguration message of M radio resource reconfiguration messages. 
Finally, the inclusion of multiple UEs in the lists of UEs corresponds to M second radio resource reconfiguration message, where M is an integer greater than 1 (as recited in the claim). Park discloses that mobile relay node receives an indication including lists of UEs (i.e., a plurality of UEs) which are decided, by the source DeNB, to be handed over to the target eNB C (see steps 212-222 in FIG. 13 and ¶¶ 59, 129-30). In other words, Park discloses M is an integer than 1 since the lists of UEs include messages for multiple UEs.
Therefore, Park discloses the claim limitation “receiving M second radio resource reconfiguration messages, wherein each second radio resource reconfiguration message of the M second radio resource reconfiguration messages comprises a respective second handover command, each second handover command instructs a respective second UE corresponding to the respective second handover command to hand over from the first network device to a third network device, M is an integer greater than 1.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-36, 39-44, 47-48, 50-51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2018/0227821 A1, “Tsai”) in view of Park et al. (US 2015/0049734 A1, “Park”).
Regarding claims 34 and 50, Tsai discloses a method (see FIG. 2-17), comprising: 
receiving, by first user equipment (UE) from a first network device, a first radio resource reconfiguration message (a leader UE1 receives a handover command from a base station BS1, see FIG. 2, 4 and ¶ 45), wherein the first radio resource reconfiguration message comprises a first handover command (the leader UE1 receives the handover command, see FIG. 2, 4 and ¶ 45), the first handover command instructs the first UE to hand over from the first network device 
handing over, by the first UE, from the first network device to the second network device according to the first handover command (the leader UE1 performs a handover from the first base station BS1 to a second base station BS2 based on the handover command, see FIG. 2, 4 and ¶ 47).
However, Tsai does not explicitly disclose receiving M second radio resource reconfiguration messages, wherein each second radio resource reconfiguration message of the M second radio resource reconfiguration messages comprises a respective second handover command, each second handover command instructs a respective second UE corresponding to the respective second handover command to hand over from the first network device to a third network device, M is a quantity of second UEs in a radio resource control (RRC) connected mode that are connected to the first UE, M is an integer greater than 1, and the second network device is the same as or different from the third network device.
Park discloses receiving M second radio resource reconfiguration messages (mobile relay node, which has a UE element, receives an indication including information on lists of UEs that can be handed over to a target eNB C [i.e., M second radio resource reconfiguration messages] in addition to an RRC connection reconfiguration message, see steps 212-222 in FIG. 13 and ¶¶ 129-30), wherein each second radio resource reconfiguration message of the M second radio resource reconfiguration messages comprises a respective second handover command (the indication includes information on lists of UEs that can be handed over to a target eNB C, see steps 212-222 in FIG. 13 and ¶¶ 129-30), each second handover command instructs a respective second UE corresponding to the respective second handover command to hand over from the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai as taught by Park, since the modification, as suggested in ¶¶ 54-55 of Park, enables a wireless communication system having a target base station that cannot support all the UEs during a handover to use additional target base station to support at least some of the UEs, thereby avoiding UE connection failure in a handover procedure.
Furthermore, regarding claim 50, Tsai discloses an apparatus (the leader UE1, see FIG. 2-17), comprising:
a receiver (the leader UE1 must have a receiver to receive signals, see FIG. 2-17); and 
a processor (the leader UE1 must have a processor to perform its functions, see FIG. 2-17); and 

Regarding claim 35, Tsai discloses wherein: 
the first radio resource reconfiguration message comprises first information, and the first information comprises first indication information or second indication information; 
the first indication information indicates a third UE that is connected to the second network device using the first UE after the first UE is handed over to the second network device (between the base station BS1 determining whether to perform a handover [see S214 in FIG. 2] and actually determining to perform the handover and sending a handover command [see S216 in FIG. 2], the base station BS1 determines whether a leader swap is needed and selects a new leader, see FIG. 2, 11 and ¶¶ 65, 69; moreover, the base station BS1 must notify the existing leader UE1 who the new leader is, see ¶ 69); and 
the second indication information indicates a fourth UE that is connected to the second network device in a manner other than by using the first UE after the first UE is handed over to the second network device.
Regarding claim 36, Tsai discloses wherein the first indication information is a device identifier of the third UE, or the second indication information is a device identifier of the fourth UE (the selection result is the device number of the new leader, see ¶ 69).
Regarding claim 39, Tsai does not explicitly disclose wherein before handing over, by the first UE, from the first network device to the second network device according to the first handover command, the method further comprises: sending, by the first UE, the M second radio resource reconfiguration messages to the second UEs; and wherein handing over, by the first UE, 
Park discloses wherein before handing over, by the first UE, from the first network device to the second network device according to the first handover command, the method further comprises: 
sending, by the first UE, the M second radio resource reconfiguration messages to the second UEs (the mobile relay node sends RRC connection reconfiguration including a handover command to other UEs, see S230 in FIG. 13 and ¶ 133); and 
wherein handing over, by the first UE, from the first network device to the second network device according to the first handover command comprises: 
handing over, by the first UE, from the first network device to the second network device after the first UE completes sending the M second radio resource reconfiguration messages (the mobile relay node performs handover after sending the RRC connection reconfiguration, see S230-S250 in FIG. 13 and ¶ 134).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai as taught by Park, since the modification, as suggested in ¶¶ 54-55 of Park, enables a wireless communication system having a target base station that cannot support all the UEs during a handover to use additional target base station to support at least some of the UEs, thereby avoiding UE connection failure in a handover procedure.
Regarding claim 40, Tsai discloses wherein before handing over, by the first UE, from the first network device to the second network device according to the first handover command, the method further comprises: 
receiving, by the first UE, indication information that are fed back by the second UEs, wherein each piece of indication information of the indication information indicates that a corresponding a handover message is successfully received by the respective second UE from which the respective piece of indication information is received (the leader UE1 receives a confirmation signal from the follower UE2-UE5, where the confirmation signal indicates that the follower UE2-UE5 received the handover message, see S404 in FIG. 4 and ¶ 46); and 
wherein handing over, by the first UE, from the first network device to the second network device according to the first handover command comprises: 
handing over, by the first UE, from the first network device to the second network device after the first UE receives the indication information (the leader UE1 performs a handover, see S406 in FIG. 4 and ¶ 47).
However, Tsai does not explicitly disclose M pieces of indication information, wherein each piece of indication information of the M pieces of indication information corresponds to second radio resource reconfiguration message.
Park discloses M pieces of indication information, wherein each piece of indication information of the M pieces of indication information corresponds to second radio resource reconfiguration message (mobile relay node, which has a UE element, receives an indication including information on lists of UEs that can be handed over to a target eNB C [i.e., M second radio resource reconfiguration messages] in addition to an RRC connection reconfiguration message, see steps 212-222 in FIG. 13 and ¶¶ 129-30).

Regarding claim 41, Tsai discloses wherein after sending, by the first UE, the M second radio resource reconfiguration messages to the second UEs, or after the receiving, by the first UE, the M pieces of indication information that are fed back by the second UEs, the method further comprises: 
suspending, by the first UE, transmission and reception of data on a radio bearer over a link between the first UE and a first second UE of the second UEs (the leader UE1 performs a handover to the second base station BS2, and subsequently, re-establishes the link between the leader UE1 and the follower UE2-UE5, see ¶ 47).
Regarding claim 42, Tsai discloses when handing over, by the first UE, from the first network device to the second network device according to the first handover command, and when a first second UE is connected to the second network device using the first UE, re-establishing, by the first UE, a radio bearer over a link between the first UE and the first second UE (the leader UE1 performs a handover to the second base station BS2, and subsequently, re-establishes the link between the leader UE1 and the follower UE2-UE5, see ¶ 47).
Regarding claim 43, Tsai discloses after handing over, by the first UE, from the first network device to the second network device according to the first handover command, and when there is no second UE connected to the second network device using the first UE, 
Regarding claim 44, Tsai discloses wherein after handing over, by the first UE, from the first network device to the second network device according to the first handover command, the method further comprises: when the first second UE is connected to the second network device using the first UE, resuming, by the first UE, transmission and reception of data on the radio bearer over the link between the first UE and the first second UE; and sending, by the first UE, a first message to the first second UE, wherein the first message instructs the first second UE to resume transmission and reception of the data on the radio bearer over the link between the first second UE and the first UE (the leader UE1 performs a handover to the second base station BS2, and subsequently, re-establishes the link between the leader UE1 and the follower UE2-UE5 and sends D2D resource allocation to the follower UE2-UE5, see ¶ 47).
Regarding claim 47, Tsai discloses wherein after sending, by the first UE, the M second radio resource reconfiguration messages to the second UEs, the method further comprises: when there is no second UE connected to the second network device using the first UE, releasing, by the first UE, a connection of the link between the first UE and a first second UE of the second UEs (a follower UE5 is released when it does not meet the preset condition, see ¶ 59).
Regarding claim 48, Tsai discloses wherein after handing over, by the first UE, from the first network device to the second network device, the method further comprises: 
re-establishing, by the first UE, a radio bearer over a link between the first UE and a first second UE of the second UEs (the leader UE1 performs a handover to the second base station 
However, Tsai does not explicitly disclose when there is second UE connected to the second network device using the first UE, sending, by the first UE, the M second radio resource reconfiguration messages to the second UEs
Park discloses when there is second UE connected to the second network device using the first UE, sending, by the first UE, the M second radio resource reconfiguration messages to the second UEs (the mobile relay node sends RRC connection reconfiguration including a handover command to other UEs in response to another handover event, see S230 in FIG. 13 and ¶ 133).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai as taught by Park, since the modification, as suggested in ¶¶ 54-55 of Park, enables a wireless communication system having a target base station that cannot support all the UEs during a handover to use additional target base station to support at least some of the UEs, thereby avoiding UE connection failure in a handover procedure.
Regarding claim 51, Tsai discloses wherein: the first radio resource reconfiguration message comprises first information, and the first information comprises first indication information or second indication information, 
wherein the first indication information indicates second UE of the second UEs that is connected to the second network device using the apparatus after the apparatus is handed over to the second network device, wherein a quantity of second UEs connected to the second network device using the apparatus is X, and X is an integer that is not greater than M (between the base station BS1 determining whether to perform a handover [see S214 in FIG. 2] and actually 
the second indication information indicates second UE of the second UEs that is connected to the second network device in a manner other than by using the apparatus after the apparatus is handed over to the second network device, and a quantity of second UEs that are connected to the second network device in the manner other than by using the apparatus is M-X; and 
the first indication information or the second indication information is a device identifier of the indicated second UE of the second UEs (the selection result is the device number of the new leader, see ¶ 69).
Regarding claim 53, Tsai discloses a transmitter (the leader UE1 must have a transmitter to transmit signals, see FIG. 2-17).
However, Tsai does not explicitly disclose send the M second radio resource reconfiguration messages to the second UEs; and wherein the instructions for handing over the apparatus from the first network device to the second network device comprise instructions for handing over the apparatus from the first network device to the second network device after sending the M second radio resource reconfiguration messages.
Park discloses send the M second radio resource reconfiguration messages to the second UEs (the mobile relay node sends RRC connection reconfiguration including a handover command to other UEs, see S230 in FIG. 13 and ¶ 133); and 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai as taught by Park, since the modification, as suggested in ¶¶ 54-55 of Park, enables a wireless communication system having a target base station that cannot support all the UEs during a handover to use additional target base station to support at least some of the UEs, thereby avoiding UE connection failure in a handover procedure.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Park as applied to claim 34 above, and further in view of Jha et al. (WO2017-119919 A1, “Jha”).
Regarding claim 37, Tsai and Park do not explicitly disclose wherein the first radio resource reconfiguration message comprises second information, and the second information comprises a configuration of a resource or a resource pool used to send the M second radio resource reconfiguration messages over a sidelink.
Jha discloses wherein the first radio resource reconfiguration message comprises second information, and the second information comprises a configuration of a resource or a resource pool used to send the M second radio resource reconfiguration messages over a sidelink (a handover command includes an indication of D2D/ProSe group handover to a target eNB and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai and Park as taught by Jha, since the modification, as suggested in ¶ 94 of Jha, enables the UEs to use sidelink resource pools of the target base station before the handover is completed, thereby reducing the impact of the handover in the sidelink communication between the UEs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474